UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0060 Expires:April 30, 2009 Estimated average burden hours per response …5.00 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported ) September 11, 2007 Vermillion, Inc. (Exact name of registrant as specified in its charter) Delaware 000-31617 33-059-5156 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 6611 Dumbarton Circle Fremont, CA 94555 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (510) 505-2100 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement On September 12, 2007, Vermillion, Inc. (the “Company”) entered into a Third Amendment to Rights Agreement with Wells Fargo, N.A. (“Wells Fargo”), as rights agent, dated as of September 11, 2007 (the “Third Amendment”), which amends the Preferred Shares Rights Agreement, dated as of March20, 2002, between the Company (f/k/a Ciphergen Biosystems, Inc.) and Continental Stock Transfer
